DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 05/17/2022 has been entered. Claims 1-8, 10-12, 14-20, and 22-23 are pending in this US patent application. Claim 23 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 7-8 remain withdrawn from further consideration as being directed to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.
Claims 1-6, 10-12, 14-20, and 22 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	The objections to claims 11 and 14 for minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 05/17/2022, which corrected the informalities.
	The rejections of the claims under 35 U.S.C. 112(b) for being indefinite as set forth in the previous Office action are withdrawn in light of the amendment of 05/17/2022, which amended the claims to be definite.

Information Disclosure Statement
The information disclosure statement filed in this application on 04/14/2022 has been received and considered.

Claim Interpretation
Claims 4-6 recite intended results of performing the method of claim 1. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). As such, any prior art that reads on the method of claim 1 will be interpreted to read on the intended results of claims 4-6 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-12, 14, 17-18, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application CN 104488850 filed by Shu et al., published 04/08/2015 (cited on the IDS filed 12/10/2019).

Please note that page and paragraph citations for this document refer to the translated copy attached to the previous Office action.

Shu teaches the preparation of freeze-dried exosomes from human MSCs (see entire document, including page 1, paragraph 0002; cf. claims 1 and 10). Exosomes suspended in PBS were mixed with trehalose to a final concentration of 10%, frozen at -80°C for 12 hours, and then lyophilized at 10 Pa and -50°C for 12-48 hours to obtain lyophilized MSC exosomes (page 6, paragraph 0047, to page 7, paragraph 0049; cf. claims 1-6, 10-12, 18, and 20; the Examiner notes that the container in which the exosome suspension is held for lyophilization is intrinsically an “object” that is “coat[ed]…with the exosome suspension”, and the lyophilization process intrinsically “deposits the exosome on the object” as recited in claim 20; please see above under Claim Interpretation for the Examiner’s interpretation of claims 4-6). In one experiment, lyophilized exosomes were stored at room temperature (page 7, paragraph 0051; cf. claim 14). In another embodiment, lyophilized exosomes were examined using atomic force microscopy by diluting exosomes with water, adding the dilution dropwise to a mica surface, allowing the surface to dry, and then further drying the surface with nitrogen (page 7, paragraph 0052; cf. claim 17; the Examiner notes that nitrogen is an inert gas and that claim 17 does not require any particular length of time for which the exosomes are stored in an inert gas). The lyophilized exosomes maintained activity after storage for one month (page 7, paragraph 0051; page 7, paragraph 0055, to page 8, paragraph 0058).

However, Shu does not teach the trehalose concentrations recited in instant claims 1-3 or the particular time and pressure limitations recited in instant claim 12.

While Shu does not teach the trehalose concentrations recited in instant claims 1-3 or the particular time and pressure limitations recited in instant claim 12, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of trehalose present during lyophilization because the concentration of a cryoprotectant during the cryoprotection of a biological substance is an art-recognized, result-effective variable known to affect the stability of the biological substance to the stresses of freezing and drying, which would have been optimized in the art to provide the desired level of protection. Similarly, it would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal times of freezing and pressures at which to lyophilize the exosome suspension because the length of freezing and the level of vacuum under which the lyophilization occurs are art-recognized, result-effective variables known to affect the residual level of moisture and, consequently, the stability of the lyophilized substance, which would have been optimized in the art to provide the desired level of stability.
Therefore, claims 1-6, 10-12, 14, 17-18, and 20 are rendered obvious by Shu and are rejected under 35 U.S.C. 103.

Claims 1-6, 10-12, 14-18, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application CN 104488850 filed by Shu et al., published 04/08/2015 (cited on the IDS filed 12/10/2019), in view of Labconco, “A Guide to Freeze Drying for the Laboratory,” https://pim-resources.coleparmer.com/data-sheet/labconco-guide-freeze-dry-in-lab.pdf, 2010.

As discussed above, claims 1-6, 10-12, 14, 17-18, and 20 are rendered obvious by Shu. However, Shu does not teach storage in substantially dry conditions (instant claim 15) or in air with a relative humidity of 5% or less (instant claim 16).

Labconco teaches that, by their nature, freeze dried materials are hygroscopic, and exposure to moisture during storage can destabilize the product. Storing products in low humidity environments can reduce the risk of degradation by exposure to moisture (see entire document, including page 9, left column, paragraph 3). 

While Shu does not teach storage in substantially dry conditions, it would have been obvious to one of ordinary skill in the art to store the lyophilized MSC exosomes of Shu in substantially dry conditions because Labconco teaches that exposure to moisture during storage can destabilize the product and that storage in low humidity environments can reduce the risk of degradation. One of ordinary skill in the art would have a reasonable expectation that storing the lyophilized exosomes of Shu in the low humidity (i.e., substantially dry) environment of Labconco would successfully result in the increased stability of the lyophilized exosomes.
While Shu and Labconco do not teach that the low humidity air in which the exosomes are stored in the method rendered obvious by their teachings is air with a relative humidity of 5% or less, the claimed humidity would have been within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of water vapor in the air during storage because the presence of water vapor in the air during the storage of a lyophilized substance is an art-recognized, result-effective variable known to affect the stability of the lyophilized substance, which would have been optimized in the art to provide the desired level of stability.
Therefore, claims 1-6, 14-18, and 20 are rendered obvious by Shu in view of Labconco and are rejected under 35 U.S.C. 103.

Claims 1-6, 10-12, 14, and 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application CN 104488850 filed by Shu et al., published 04/08/2015 (cited on the IDS filed 12/10/2019), and ThermoFisher, https://web.archive.org/web/20151101122214/https://www.thermofisher.com/us/en/home/life-science/cell-analysis/exosomes/exosomes-webinar-q-and-a.html, archived 11/01/2015, accessed 03/31/2022.

As discussed above, claims 1-6, 10-12, 14, 17-18, and 20 are rendered obvious by Shu. In addition, Shu teaches that the exosome suspension is filter-sterilized before lyophilization (page 2, paragraphs 0011-0013; the Examiner notes that passing a suspension through a 0.22-µm filter results in the removal of bacteria and other similarly sized microbes) and that the exosomes express CD63 and CD9 (page 3, paragraph 0024). However, Shu does not teach a step of viral clearance of the exosomes.

ThermoFisher teaches that exosomes can be separated from viral particles via affinity purification using CD9- or CD63-labaled beads to pull the exosomes from the solution (see entire document, including page 4, paragraph 1; cf. claim 19).

While Shu does not teach a step of viral clearance of the exosomes, it would have been obvious to one of ordinary skill in the art to do so because Shu teaches the sterilization of the exosome suspension prior to lyophilization and because ThermoFisher teaches that viral particles can be removed from exosome suspensions as well by affinity purification using markers that Shu teaches are expressed on the MSC exosomes. One of ordinary skill in the art would have a reasonable expectation that treating the sterilized MSC exosome suspension with the CD9- or CD63-labeled beads of ThermoFisher to specifically isolate exosomes from viral particles and then washing and releasing the exosomes from the beads prior to lyophilization would successfully result in the production of a lyophilized MSC exosome powder free of viral particles.
Therefore, claims 1-6, 10-12, 14, and 17-20 are rendered obvious by Shu in view of ThermoFisher and are rejected under 35 U.S.C. 103.

Claims 1-6, 10-12, 14, 17-18, 20, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application CN 104488850 filed by Shu et al., published 04/08/2015 (cited on the IDS filed 12/10/2019), in view of US patent application 2011/0003008 filed by Lim, published 01/06/2011, and US patent 7354597 filed by Johnson et al., published 04/08/2008.

As discussed above, claims 1-6, 10-12, 14, 17-18, and 20 are rendered obvious by Shu. However, Shu does not teach the lyophilization of the exosome suspension onto a stent as recited in instant claim 22.

Lim teaches exosomes from MSCs (see entire document, including page 1, paragraphs 0008-0012). The exosome particles may be delivered by a patient by being coated or impregnated on a stent that is placed in a coronary vessel (page 26, paragraph 0205; cf. claim 22).

Johnson teaches improved methods of preparing dry, stable forms of biological molecules by utilizing microscale lyophilization (see entire document, including column 2, lines 19-22). In the method, a microquantity of a liquid containing an agent of interest is deposited onto a substrate and then lyophilized (column 2, lines 29-37). This method can provide better dried product (column 2, lines 44-47). The substrate sites into which the liquid is deposited for lyophilization can be microfabricated reservoirs in a stent (column 11, lines 6-21; cf. claim 22). Loading the agent into the stent by filling microscale reservoirs that are then lyophilized in situ allows each reservoir to be filled with a more controlled amount of solid agent of interest than filling the reservoir with a pre-lyophilized powder, thus providing a more uniform, more controllable packing density of a solid form of the agent of interest (column 3, lines 48-54).

While Shu does not teach adding the MSC exosome suspension to a stent prior to lyophilization to coat the stent with the lyophilized exosomes, it would have been obvious to one of ordinary skill in the art to do so because Lim teaches that MSC exosomes can be delivered to patients by being coated or impregnated on a stent that is placed in a coronary vessel and because Johnson teaches that loading a pharmaceutical agent into a stent by filling microscale reservoirs that are then lyophilized in situ allows each reservoir to be filled with a more controlled amount of solid agent of interest than filling the reservoir with a pre-lyophilized powder, thus providing a more uniform, more controllable packing density of a solid form of the agent of interest. One of ordinary skill in the art would have a reasonable expectation that adding the MSC exosome suspension of Shu to a stent as taught by Lim and then lyophilizing the MSC exosomes in situ as taught by Johnson would successfully result in the more uniform filling of the stent with the exosomes.
Therefore, claims 1-6, 10-12, 14, 17-18, 20, and 22 are rendered obvious by Shu in view of Lim and Johnson and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Shu. In support of Applicant’s arguments, Applicant has submitted the Declaration of Sai Kiang Lim, filed 05/17/2022. In large part, the arguments set forth in the remarks of 05/17/2022 and in the Declaration filed 05/17/2022 are identical. As such, the Examiner’s response to the arguments in the remarks and the Declaration will be combined for brevity.

Applicant and Declarant state that the sugar concentration of “less than 10% w/v” as recited in instant claim 1 is a critical range that achieves unexpected results. Applicant and Declarant state that the use of sugars at higher than 10% (w/v) will cause the Maillard reaction, as evidenced by the browning of the lyophilized exosomes. Applicant and Declarant state that the Maillard reaction has a known role in promoting disease. Applicant and Declarant state that the cited art teaches or suggests avoiding the Maillard reaction when lyophilizing an exosome. Applicant and Declarant state that, therefore, it would be unexpected to one of ordinary skill in the art that using sugars at less than 10% (w/v) would avoid the Maillard reaction (remarks, pages 7-8; Declaration filed 05/17/2022, paragraphs 5-10). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Applicant’s specification does not establish that the Maillard reaction occurs only when sugars are present at greater than 10% (w/v). In contrast, Applicant’s specification establishes that the lysosomes exhibit browning when stored in the presence of sugars at greater than 10% (w/v) (see specification as filed, page 40). The Maillard reaction is well-known in the art to result from the reaction of carbonyl groups in sugars with the nucleophilic amino groups of amino acids. Nothing in Applicant’s specification, the Hemmler reference cited by Declarant, or any other art known to the Examiner indicates that carbonyl groups in sugars only react with nucleophilic amino groups of amino acids when the sugars are present at greater than 10% (w/v). As such, a more correct description of the findings in Applicant’s specification would be to say that visible browning as a result of the Maillard reaction occurred when lyophilized exosomes were stored for prolonged periods in the presence of sugars at greater than 10% (w/v). Regarding the unexpected nature of this finding, the Examiner notes that it is well-known in the art that the concentration of the reactants in a chemical reaction is directly proportional to the concentration of the products of the chemical reaction. Lowering the concentration of the reactants will result in the formation of lower concentrations of the products. As such, one of ordinary skill in the art would certainly have expected that lowering the concentration of sugars in the exosome sample would result in lower amounts of Maillard products being formed in the stored exosome samples. The fact that Applicant has recognized another advantage that would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/15/2022